Citation Nr: 0625541	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-41 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for otitis externa.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1965 to 
October 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The file shows that during service the veteran was treated 
for ear infections, otitis externa, and ear pain.  The claims 
folder shows that the veteran currently has bilateral hearing 
loss.  The veteran's DD 214 indicated that he was a lineman 
and the veteran has argued that his current ear disorders are 
due to both the ear problems and acoustic trauma that he had 
in service.  The Board notes that while the record includes 
opinions addressing some of the veteran's claimed disorders, 
a comprehensive VA examination is needed to more fully 
evaluate the nature and etiology of the veteran's claimed 
bilateral hearing loss, tinnitus, and otitis externa.  The 
examiner during a November 2003 VA examination, who 
apparently did not have access to the veteran's service 
medical records, opined that the veteran's hearing loss 
likely was caused by acoustic trauma during service in 
Vietnam.  A June 2004 VA opinion by an examiner who reviewed 
the claims folder and the service medical records, indicated 
that the veteran's claimed hearing loss and tinnitus are not 
due to service.  

During his May 2004 RO hearing, the veteran testified that 
during service in August 1967 he underwent ear surgery to 
remove lead from his ears.  The operation apparently was at 
the 85th evacuation hospital in Quinon.  It is unclear from 
the service medical records that the veteran underwent an 
operation.  The veteran's service medical reflect that he was 
in Quinon and at the 85th evacuation hospital where he was 
treated for ear disorders.  In March 1985 the National 
Personnel Records Center (NPRC) apparently responded to a 
request for the veteran's July 1967 in-service bilateral ear 
operation/lead and replied that available records were 
forwarded.  Thus the NPRC needs to be contacted and any 
outstanding service medical records, to specifically include 
records from an August 1967 ear operation, need to be 
obtained.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the NPRC and 
request that any outstanding service 
medical records be forwarded, to 
specifically include records from an 
August 1967 ear operation in Quinon at 
the 85th evacuation hospital.  

3.  The veteran is to be scheduled for a 
VA examination to include an audiological 
evaluation.  The veteran should be 
afforded a VA audiological evaluation 
(with audiometric studies) to ascertain 
his bilateral hearing loss disability as 
defined in 38 C.F.R. § 3.385.  The 
examiner should comment whether it is at 
least as likely as not that the bilateral 
hearing loss and tinnitus were aggravated 
by service either due to acoustic trauma 
or ear infections.  The examiner should 
also opine whether the veteran currently 
has residuals of otitis externa and if he 
does whether it is at least as likely as 
not that they are due to service.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should elicit 
the veteran's occupational history, to 
ascertain the extent of any post-service 
noise exposure.  The examiner should 
provide a rationale for all opinions 
given.  

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



